Citation Nr: 1423212	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher initial rating for spondylosis and degenerative disc disease of the cervical spine, evaluated as 10 percent disabling prior to December 21, 2013 and 20 percent thereafter. 

2. Entitlement to a higher initial rating for left upper extremity radiculopathy, rated as 20 percent disabling prior to January 23, 2007 and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1983.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

In a September 2006 rating decision, the RO granted service connection for multiple strain injuries of the cervical spine with spondylosis and degenerative disc disease and assigned a 10 percent disability rating, effective October 25, 2005. The RO also granted service connection left upper extremity radiculopathy and assigned a 20 percent rating effective October 25, 2005.

In July 2007, the RO increased the rating for left upper extremity radiculopathy to 30 percent, effective January 23, 2007; and denied entitlement to a total disability for individual unemployability (TDIU). In a July 2008 rating decision, the RO granted a temporary total rating because of surgical treatment requiring convalescence effective March 5, 2008 and resumed the 10 percent rating for the cervical spine disability effective May 1, 2008. In a November 2010 rating decision, the RO assigned another temporary evaluation of 100 percent effective June 2, 2010 based on surgical or other treatment necessitating convalescence. The 10 percent evaluation for the cervical spine disability was resumed October 1, 2010. 

In December 2013, the Agency of Original Jurisdiction (AOJ) increased the cervical spine disability rating to 20 percent, effective December 21, 2013, and granted the claim for TDIU, effective March 29, 2007 (the time period unemployment was alleged).  TDIU is no longer on appeal. 

In January 2012 and November 2013, the Board remanded this appeal. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

It appears that one page of the February 2009 VA examination report is missing from the claims record. This report is needed38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013). 

The November 2013 remand directed the examiner to provide an opinion as to whether there was additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups; this opinion was to be expressed in terms of the degree of additional range-of- motion loss due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The December 2013 VA examination report reflects that the Veteran had weakened movement and lack of endurance; but the amount of range of motion loss due to weakened movement and lack of endurance was not expressed in the report. 

Accordingly, the case is REMANDED for the following action:

1.  Locate the February 2009 VA examination report and associate it with the claims file. If unavailable, notify the Veteran and tell him what efforts were made to obtain the record and what further action will be taken with regard to the appeal. 

2. Return the file to the December 2013 VA examiner. The examiner should answer the following question:

* Is there any additional range of motion loss due to weakened movement or lack of endurance?  If so, estimate this amount, expressed in degrees of lost motion? 

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

If the examiner is unavailable, or unable to answer the question, afford the Veteran a new examination to evaluate the current severity of his back disability.

3. If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

